       Case 1:18-cr-00083-TSE Document 330 Filed 05/13/19 Page 1 of 3 PageID# 7300

AO245B(Rev.09/II)
                                                    .ent:326, Filed: 03-07-2019, Page 1 of 11


                                UNITED STATES DISTRICT COURT
                                     A E^fern District of Virginia
                                                Alexandria Division

 UNITED STATES OF AMERICA
                     V.                                     Case Number: 1:18-cr-00083-TSE-l

PAULJ.MANAFORT,JR                                           USMNumben352p7-016
                                                            Defendant's Attorney:Thomas E,Zehnle,Esquire
 Defendant                                                                           Jay Robit Nanavati,Esquire

                                 JUDGMENT IN A CRIMINAL CASE
   The defendant pl^ed guilty to Coimt U 2,3,4,S, 12,2S,27 ofthe Superseding Indictment
   Accordingly,die de^dant is adjpuicated guilty ofthe following counts involving the mdicated offenses.
 Titte and Section            Nature ofOffense                       Offense Class         Offense Ended     Count


 26U.S.C§720d(l);18           Subscribing to False United States     Felony                10/14/2011             1
 U.S.C§§2and3SS1 etgeg.       Indivfdaal Income Taa Returns for
                              2010-2014 Tax Years


 26 U.S.C§7206a); 18          Sub^ribing to False United States      Felony                10/15/2012
 U.S.C§§2and 3551 etsea.      Individaal Income Tax Retnms for
                              2010-2014 Tax Years


 26 U.S.C§ 7206(1); 18        Subscribing to False United States     Felony                10/07/2013
 U.S.C882and3551ctsco.        Individaal Income Tax Returns for
                              2010-2014 Tax Years

 26 U.S.C§ 7206(1); 18        Subscribing to False United States     Felony                10/06/2014
 U.S.C§§2and 3551 ctseq.      Individual Income Tax Returns for
                              2010-2014 Tax Years

 26 U.S.C§ 7206(1); 18        Subscribing to False United States     Felony                10/14/2015
 U.S.C§§2and 3551 etsea.      Individuai Income Tax Returns for
                              2010-2014 Tax Years

 31U.S.C§§S314and             Failure to File Reports ofFore^ Bank Felony                  06/30/2013             12
 5322(a); 18 U.S.C§§2and      and Financial Accounts for Calendar
 3551 etseo.                  Years 2011-2014

 18U.S.C.$§1344,2,attd        Bank Fraud /Leader B/S3.4 million      Felony                03/2016                25
 3551 et sen.                 loan


 18U.S.C§§1344,2,attd         Bank Fraud/Lender C/SI miUlou          Felony                03/2016                27
 3551 etsea.                  loan
                                                                        HOlSi/MQ »
                                                                               viNiayiA Jc
                                                                           10rdiSlQhd3i;.v:3

                                                                         12:1 Wd Ci
                                                                        nvHsavw S3ivi£ 03iiun
                                                                                 Q3,M333o
Case 1:18-cr-00083-TSE Document 330 Filed 05/13/19 Page 2 of 3 PageID# 7301
Case 1:18-cr-00083-TSE Document 330 Filed 05/13/19 Page 3 of 3 PageID# 7302
